Citation Nr: 1440650	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  12-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought.  

In June 2013 the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claim file.

In December 2013 the Board remanded the case for further development, which has been completed.

In May 2011 the Veteran submitted a claim of entitlement to service connection for depression as secondary to chronic obstructive pulmonary disease.  The claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

COPD is not shown in service or until many years after service; and is not shown to be related to a service-connected disability, or to an in-service disease or injury other than effects of tobacco products used during and after service. 


CONCLUSION OF LAW

The criteria for service connection COPD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300, 3.102, 3.303  (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter in April 2011 satisfied the duty to notify provisions.  That letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of the claimed disability on daily life and occupational functioning.

The claim was subsequently readjudicated, most recently in an April 2014 supplemental statement of the case.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.

The Veteran's service treatment records and private medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in November 2011, January 2014, and April 2014 (addendum).  As the examination reports are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required if the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD is not a disease listed under that provision.  

Service connection may be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.   38 C.F.R. § 3.310(a).

For claims based on the effects of tobacco products that are received by VA after June 9, 1998, as here, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 C.F.R. § 3.300(a).  

However, this provision does not prohibit service connection if: (1) the disability resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§3.307, 3.309, 3.313, or 3.316.  38 C.F.R. § 3.300(b).  

For claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under §3.310(a).  38 C.F.R. § 3.300(c).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 
	
Analysis

Service treatment records show treatment for various complaints and conditions including hay fever, colds, sinus congestion, sore throat, and allergies with skin and upper respiratory tract symptoms, and including rhino-conjunctivitis.  

In July 1971 the Veteran reported a history of a past positive PPD (purified protein derivative of tuberculin).  He underwent chest X-ray examination with results recorded as within normal limits.  That report contains findings from previous X-ray examinations in 1971 and 1972, which were within normal limits, and from skin tests (PPD) showing results of 0.0 mm in June 1970,  May 1971, and July 1972.

The Veteran was seen in February 1973 for complaints of throat symptoms for which the impression was viral pharyngitis.  The provider noted at that time that the Veteran was a smoker who smoked a half a pack of cigarettes per day.

The Veteran was seen in April 1974 for complaints of right anterior chest pain resulting from deep inspiration or cough.  He reported having no chills, fever, shortness of breath, night sweats or weight loss.  His lungs were clear.  Chest X-ray examination was within normal limits.  The impression was intercostal muscle strain.

During the June 1974 examination for the purpose of release from active duty, the report indicated a normal evaluation for lungs and chest, and no pertinent defects or diagnoses were recorded.

None of the service treatment records shows complaints or positive findings that have subsequently been shown by competent evidence to be associated with COPD.  

The report of a November 2011 VA respiratory examination shows that the Veteran reported he was diagnosed with COPD in 2009.  He reported having chronic shortness of breath, cough, and expectoration for the last several years, but more so for the last six years.  He reported a history of smoking for the last 25 years (one pack per day).  The examiner noted there was no documentation of asbestosis lung in the service or civilian medical records.  

On examination, respirations were 18 per minute, with no cyanosis, clubbing, or action of secondary muscles of respiration.  There was diminished bronchovesicular [sic] breathing with occasional wheeze.  The examiner noted imaging findings from a January 2010 Chest X-ray were normal; with no comment regarding asbestos related changes.

The November 2011 VA respiratory examination report concluded with a diagnosis of COPD.  The examiner opined that the COPD was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had a history of chronic smoking for the last 25 years.  The examiner opined that the Veteran's current COPD is as likely as not related to chronic tobacco abuse; and not likely related to asbestosis exposure in service, because there was no documentation of asbestosis lung on file.

At a June 2013 hearing before the undersigned, the Veteran testified that he was onboard the USS Saratoga during a port visit to Singapore in October 1972 when a fire onboard killed three crewman and injured 12 others.  The Veteran worked in the engineering log room as a draftsman and his general quarters station was in damage control.  He had to travel through the smoke that was very thick.  His testimony as to his regular duties and duties during the fire emergency is supported by his DD Form 214N, which shows that his specialty was draftsman; and shows remarks of "Damage Control (shipboard), NTC for Fireman,..."  

The report of a January 2014 VA respiratory examination included physical examination of the Veteran and concluded with a diagnosis of chronic obstructive pulmonary disease.  The examiner opined that the condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner stated that she could not resolve the issue without resorting to mere speculation as to whether the Veteran's COPD is related to service, noting that the Veteran claims that he began smoking cigarettes in service but that there is no documentation as to that claim.  The examiner also opined that the Veteran's COPD is not caused or aggravated by his diabetes mellitus type II.

In an April 2014 addendum to the January 2014 VA examination, that examiner opined that the condition claimed is less likely than not (less than 50 percent
probability) proximately due to or the result of the Veteran's service-connected conditions.  

As rationale, the examiner stated that the Veteran had a longstanding history of cigarette smoking during and after military service and, based on medical literature review, chronic cigarette smoking is overwhelmingly the most important risk factor for COPD.  She further stated that the single best variable for predicting which adults will have airflow obstruction on spirometry is a history of more than 40 pack years of smoking; and that while studies have shown an overall "dose-response curve" for smoking and lung function, some individuals develop severe disease with fewer pack years and others have minimal to no symptoms despite many pack years.

On this basis, the examiner opined that it is as likely as not that the Veteran's  COPD is related to his chronic cigarette smoking; and that the COPD is not caused or aggravated by his service-connected diabetes mellitus II or ischemic heart disease. 

There is a present diagnosis of COPD and there are opinions that the COPD is related to smoking.  There are no opinions or other evidence that the etiology of the condition is somehow related to service or to a service-connected disability.  

There is no clinical evidence of any pulmonary injury or disease in service.  Service treatment records show no indication of any acute or chronic pulmonary problems; or medical evidence of problems due to asbestos exposure or smoke inhalation.  There is no affirmative evidence in service of a chronic pulmonary condition during service.

There is no evidence of a continuity of pulmonary symptoms shown after service associated with the present COPD, or opinion or other evidence to link any current COPD to service.  The first evidence of COPD is in 2009,many years after service.  There is no opinion linking the Veteran's COPD to any in-service exposure to asbestos or smoke inhalation generated by a fire onboard a ship on which the Veteran was stationed.

The only opinions as to the etiology of the Veteran's COPD show that both VA examiners linked that condition to long-term tobacco use; both stating that long-term smoking was the most likely etiology.  

The Veteran's claim for service connection was received after June 9, and the diagnosed COPD cannot be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300(a).    

There are no opinions or evidence otherwise providing another basis for service connection of the COPD.  After review of the medical history and other evidence on file including the Veteran's assertions as to the cause of his COPD, and examination of the Veteran, the VA examiners 'medical opinions on these matters are that the etiology of the Veteran's COPD is most likely related to long-term use of tobacco products-smoking cigarettes.  

In response to queries from the Board, they opined specifically that the COPD is not related to his service-connected diabetes or ischemic heart disease, or to asbestos exposure in service.  There is no evidence that the etiology of his COPD is related to an asserted incident of smoke exposure during a fire onboard a ship. 

While the Veteran believes that he has COPD that is related to his military service, he is not shown to be other than a lay person.  As such, is not competent to provide a medical opinion on the medically complex determinations of diagnosis and etiology. 

The preponderance of the evidence is against the claim for service connection for COPD; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


